Citation Nr: 1728627	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction (hereinafter, "diabetes").

4. Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy left lower extremity.

5. Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy right lower extremity.

6. Entitlement to an initial disability rating in excess of 10 percent for residuals from a cerebrovascular accident (CVA).

7. Entitlement to an initial disability rating in excess of 10 percent for residuals from an implanted pacemaker.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The February 2010 rating decision granted service connection with entitlement to:  (1) a 10 percent evaluation for diabetic peripheral neuropathy right lower extremity; (2) a 10 percent evaluation for diabetic peripheral neuropathy left lower extremity; (3) a 10 percent evaluation for cerebrovascular accident; and (4) a 10 percent evaluation for implanted pacemaker.  Additionally, this rating decision denied entitlement to an evaluation in excess of 20 percent for diabetes with erectile dysfunction.  The September 9, 2013 rating decision denied service connection for bilateral hearing loss and tinnitus.

The Board notes that a December 2012 rating decision granted service connection for posttraumatic stress disorder with an evaluation of 50 percent.  Additionally, an August 2013 rating decision granted:  (1) entitlement to an initial evaluation of 60 percent from April 29, 2009 for coronary artery disease, with an evaluation of 100 percent from February 2, 2013; (2) service connection for peripheral neuropathy left upper extremity with an evaluation of 10 percent; (3) service connection for peripheral neuropathy right upper extremity with an evaluation of 10 percent; (4) basic eligibility to Dependents' Educational Assistance; and (5) entitlement to special monthly compensation.  The Veteran did not file a notice of disagreement as to these decisions.  As such, these matters are not before the Board.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1. The Veteran's service-connected diabetes has required treatment with an oral hypoglycemic agent and a restrictive diet; however, there has been no required treatment with insulin or regulation of activities.

2. The Veteran's diabetic peripheral neuropathy of the right lower extremity is characterized by mild incomplete paralysis of the sciatic nerve.

3. The Veteran's diabetic peripheral neuropathy of the left lower extremity is characterized by mild incomplete paralysis of the sciatic nerve.

4. The Veteran has no current symptoms related to his April 2009 stroke that resulted in a diagnosis of CVA.

5. The Veteran was hospitalized in March 2009 for the implantation of a cardiac pacemaker.

6. Throughout the appeal period, residuals from the Veteran's implanted pacemaker have not manifested paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year. 





CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for service-connected diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

2. The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.124a, DC 8520 (2016).

3. The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.124a, DC 8520 (2016).

4. The criteria for an initial disability rating in excess of 10 percent for residuals of a CVA have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.104, DC 8009 (2016).

5. The criteria for an initial disability rating of 100 percent from April 29, 2009 to May 29, 2009 for residuals from an implanted pacemaker have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.104, DC 7018 (2016).

6. The criteria for an initial disability rating in excess of 10 percent from May 29, 2009 for residuals from an implanted pacemaker have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.104, DC 7010 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated November 2008, May 2009, and November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran.  The May 2003, May 2005, December 2009, and January 2013 examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Factual Background and Analysis

Diabetes with Erectile Dysfunction

The Veteran's diabetes is currently rated as 20 percent disabling under DC 7913.  Under DC 7913, a 20 percent rating is assigned when diabetes requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (providing that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Competent medical evidence is required to establish ?regulation of activities," namely, prescribed avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

Turning to the evidence of record, post-service private treatment records reflect that the Veteran was diagnosed with type II diabetes in 2000.

The Veteran was afforded a VA examination for diabetes in May 2003.  The examiner noted the Veteran's diabetes was managed with diet and exercise, and there was no restriction in activities.

Post-service private treatment records from January 2005 show that while the Veteran was able to control his diabetes with diet and exercise, his treatment plan required oral medication.  

The Veteran underwent another VA examination for his diabetes in May 2005.  The examination report shows the Veteran's diabetes was well-controlled and that the Veteran took the oral medication Metformin once a day.  No history of restriction in the Veteran's activities was found.

In December 2009, the Veteran underwent another VA examination for his diabetes.  His treatment plan at the time included a restricted diet and the oral medication Metformin.  The examination report shows that the Veteran was not restricted in his ability to perform strenuous activities.

The Veteran was afforded another VA examination for his diabetes in January 2013.  The examination report shows that his treatment plan included prescription of an oral hypoglycemic agent.  At this time, he did not have a restricted diet, nor were his activities regulated to manage his diabetes.

Upon review of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's service-connected diabetes is not warranted.  Throughout the rating period on appeal, management of the Veteran's diabetes required an oral hypoglycemic agent and a restricted diet, which is consistent with the 20 percent rating criteria under DC 7913.  The evidence does not demonstrate the Veteran requires insulin and regulation of activities to treat his diabetes.  While the Veteran's VA post-service medical records reflect that at times, his treatment required a restricted diet, at no time during this appeal period has the Veteran's diabetes been treated with the use of insulin.  Additionally, the Veteran's post-service treatment records reflect that VA medical providers repeatedly encouraged increased activity and exercise for management of the Veteran's diabetes and did not advise the Veteran to avoid engaging in strenuous activity.  Accordingly, as the three criteria listed in the 40 percent rating have not been met, a higher disability rating is not warranted.

The Veteran has not contended, and the weight of the evidence does not otherwise show, that he is entitled to a separate compensable rating for erectile dysfunction.  As noted above, noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119.

A January 2013 disability benefits questionnaire (DBQ) for male reproductive system conditions confirmed the Veteran was diagnosed with erectile dysfunction in 2008.  The examiner indicated that the Veteran's erectile dysfunction was due to his service-connected diabetes.  While loss of erectile power was found, the examination report did not indicate penis deformity.
 
In this case, the weight of the evidence is against a separate rating for erectile dysfunction.  Under DC 7522, a single (and maximum) 20 percent disability rating is provided for penis deformity with loss of erectile power.  Because the evidence shows loss of erectile power and no penis deformity, the Board finds that a separate, compensable rating for erectile dysfunction is not warranted.

Diabetic Peripheral Neuropathy Right and Left Lower Extremities

The Veteran's service-connected peripheral neuropathy of the right and left lower extremities are each currently rated at 10 percent disabling under DC 8520 for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a .  Under DC 8520, complete paralysis of the sciatic nerve will be assigned an 80 percent rating.  This requires evidence where the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve warrants a 60 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating.  Mild incomplete paralysis warrants a 10 percent rating.  Id. 

The term ?incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for ?complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Review of the December 2009 and January 2013 VA examinations show that the Veteran's peripheral neuropathy in his lower extremities is manifested by mild incomplete paralysis of the sciatic nerve.  The December 2009 VA examination report shows decreased vibration to ankles with normal gait.  The Veteran reported cold and burning sensations in his feet.  The January 2013 examiner found the Veteran had normal muscle strength and normal reflexes at the knee.  The Veteran reported intermittent pain and numbness in his lower extremities.  While the examiner found sensation in the lower extremities decreased, there was no muscle atrophy.  The examiner diagnosed the Veteran with mild peripheral neuropathy of the right and left lower extremities.  For these reasons, the Board finds that the Veteran's symptoms are primarily sensory with no corresponding loss of muscle strength or function.  The preponderance of the evidence is against a finding that the disabilities of the lower extremities are anything more than mild in nature, therefore, disability ratings in excess of 10 percent for the Veteran's right and left lower extremities are not warranted.  Accordingly, the Board finds that the current 10 percent ratings for the right and left lower extremities adequately reflect the Veteran's current impairment due to his service-connected diabetic peripheral neuropathy.

Cerebrovascular Accident

The Veteran's service-connected CVA is currently rated at 10 percent disabling under DC 8009.  38 C.F.R. § 4.124a .  Under Diagnostic Code 8009, evidence of hemorrhage of the brain vessels for six months will be assigned a 100 percent rating.  Thereafter, ascertainable residuals warrant a 10 percent rating.  Determinations as to the presence of residuals not capable of objective verification, i.e, headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  Id.  

Review of the December 2009 VA examination shows a prior brain scan in April 2009 revealed a left caudate lacuna infarct and confirmed the Veteran suffered a stroke.  The VA examiner diagnosed with Veteran with CVA, noting the onset of CVA was a complication in relation to the Veteran's service-connected diabetes.  

During the Veteran's January 2013 VA examination, the Veteran reported he was informed of his CVA diagnosis due to findings on his April 2009 brain scan.  The examiner noted the Veteran no longer demonstrated symptoms related to a CVA diagnosis.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's service-connected CVA is not warranted.  Throughout the rating period on appeal, the Veteran has exhibited ascertainable residuals after suffering a stroke in 2009.  As the January 2013 VA examiner found no current symptoms relating to the Veteran's stroke, the evidence does not demonstrate there is an active disease to warrant a 100 percent rating under DC 8009.  Accordingly, the Board finds that the current 10 percent rating for the Veteran's service-connected CVA is appropriate.

Implanted Pacemaker

The Veteran's service-connected residuals from an implanted pacemaker are currently rated at 10 percent disabling under DC 7018.  38 C.F.R. § 4.104 .  Under DC 7018, a 100 percent rating is warranted for the two-month period following hospital admission for the placement or reimplantation of a cardiac pacemaker.  Thereafter, an implantable cardiac pacemaker is to be evaluated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent rating.

A review of the evidence confirms the Veteran was admitted to the West Roxbury VA Medical Center in March 2009 for placement of a cardiac pacemaker.  The effective date of service connection for the Veteran's implanted pacemaker is April 29, 2009.  As the Veteran's treatment records do not specify the exact day of his pacemaker placement in March 2009, the Board resolves all reasonable doubt in favor of the Veteran and finds that a 100 percent rating from April 29, 2009 to May 29, 2009 is warranted for the Veteran's service-connected residuals from an implanted pacemaker.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to whether the Veteran's residuals from an implanted pacemaker warrant evaluation under DCs 7010, 7011, and 7015, the rating criteria for both ventricular arrhythmias and atrioventricular block include consideration of METs and ejection fractions in a similar manner and with the same resulting evaluations as the rating criteria for coronary artery disease (CAD).  As the Veteran is already service-connected for CAD under similar rating criteria as to ventricular arrhythmias and atrioventricular block, a separate evaluation for the Veteran's service-connected residuals from an implanted pacemaker under DCs 7011 and 7015 is prohibited.  38 C.F.R. § 4.104. 

The rating criteria for supraventricular arrhythmias, however, do not address any of the symptomatology that is addressed in the rating criteria for CAD.  These rating criteria state that a 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  For permanent atrial fibrillation (lone atrial fibrillation), or, one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor, a 10 percent rating is warranted.  38 C.F.R. § 4.104, DC 7010.  As none of the symptomatology for supraventricular arrhythmias is duplicative of or overlaps that for CAD, a separate evaluation under this rating criteria is warranted.

A review of the Veteran's VA examinations and medical treatment records show no evidence of symptomology for supraventricular arrhythmias to warrant a rating under DC 7010.  Specifically, the Veteran's medical records do indicate he experienced any episodes of paroxysmal or permanent atrial fibrillation or other supraventricular tachycardia since the placement of his cardiac pacemaker.  For these reasons, a disability rating under DC 7010 is not warranted.  Under DC 7018, a minimum disability rating of 10 percent is warranted, even if the criteria under DCs 7010, 7011, and 7015 are not met.   

In sum, the Board concludes that an initial disability rating of 100 percent is warranted for the Veteran's service-connected residuals from an implanted pacemaker from April 29, 2009 to May 29, 2009.  Additionally, the Board finds that the current 10 percent disability rating for the Veteran's service-connected residuals from an implanted pacemaker from May 29, 2009 is appropriate, and a disability rating in excess of 10 percent from May 29, 2009 is not warranted.
 
Extraschedular Rating

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the evidence of record shows that, throughout the period on appeal, the Veteran's service-connected diabetes was adequately contemplated by the regular schedular rating criteria.  The primary symptoms of the Veteran's diabetes are the requirement of an oral hypoglycemic agent and a restricted diet.  The Veteran does not require the usage of insulin, nor are his activities regulated by a medical professional.  The Veteran's diabetes is currently rated under DC 7913, based on those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's diabetes.  The schedular rating criteria for the Veteran's diabetes also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Additionally, as explained above, because manifestation of erectile dysfunction is noncompensable under DC 7522, erectile dysfunction is considered part of the diabetic process and is contemplated in the 20 percent schedular rating.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for diabetes.

Next, the Board does not find any symptoms or functional impairment that is not already encompassed by the 10 percent schedular ratings under DC 8520 for diabetic peripheral neuropathy of the right and left lower extremities.  The Veteran's complaints of sensory symptoms regarding his peripheral neuropathy (i.e., numbness, tingling, and pain in the feet and calves) are contemplated in the rating criteria, specifically, the various levels of severity and/or impairment.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for diabetic peripheral neuropathy of the right and left lower extremities.

Next, the evidence of record shows that, throughout the period on appeal, the Veteran's service-connected residuals from CVA were adequately contemplated by the regular schedular rating criteria.  The primary symptom of the Veteran's CVA were ascertainable residuals, as an active disease is no longer present.  The Veteran's CVA residuals are currently rated under DC 8009, based on this symptom.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's residuals from CVA.  The schedular rating criteria for the Veteran's residuals from CVA also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for residuals from CVA.

Next, the evidence of record shows that, throughout the period on appeal, the Veteran's service-connected residuals from an implanted pacemaker were adequately contemplated by the regular schedular rating criteria.  The Veteran was evaluated for the two months following hospital admission for implantation of a cardiac pacemaker, and thereafter, his implanted pacemaker was evaluated under criteria for supraventricular arrhythmias.  The Veteran's residuals from an implanted pacemaker are currently rated under DC 7018.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's residuals from an implanted pacemaker.  The schedular rating criteria for the Veteran's residuals from an implanted pacemaker also provide for higher ratings for more severe symptomatology under DC 7010, which, as described above, are not shown.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for residuals from an implanted pacemaker.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy left lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy right lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of a cerebrovascular accident is denied.

Entitlement to an initial disability rating of 100 percent for residuals from an implanted pacemaker from April 29, 2009 to May 29, 2009 is granted.

Entitlement to an initial disability rating in excess of 10 percent for residuals from an implanted pacemaker from May 29, 2009 is denied.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran an adequate VA audiological examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that his bilateral hearing loss and tinnitus stem from exposure to acoustic trauma during service, where his Military Occupational Specialty (MOS) was Field Artillery Operations and Intelligence Specialist.  

Review of the Veteran's October 1966 enlistment examination notes the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-
-5
LEFT
15
0
0
-
-5

The Veteran's service treatment records (STRs) note the Veteran complained of anterior bilateral ear pain and tinnitus in May 1967, which were treated with medication.

Review of the Veteran's August 1969 separation examination notes the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-
-5
LEFT
15
0
0
-
-5

The Veteran was afforded a VA audiological examination in August 2013, where the pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
45
60
LEFT
30
35
30
25
40

Those results show an average pure tone threshold of 40 dB in the right ear and 32dB in the left ear.  The Maryland CNC Test found 94 percent speech recognition in the right ear and 88 percent speech recognition in the left ear.

During his VA audiological examination, the Veteran reported military noise exposure from Howitzers during service in Vietnam and that he presently has difficulty hearing his wife or when an ambulance is coming down the street.  Additionally, he reported hearing a high-pitched whistle two to three times a week that lasts up to one minute.  He stated that this whistling began years ago.

The VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss and recurrent tinnitus.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service, stating the Veteran had normal hearing at the time of separation from service with no significant shifts.  Further, the examiner opined that it was less likely than not that the Veteran's tinnitus was a symptom associated with his hearing loss, stating that the Veteran had normal hearing at the time of separation.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Additionally, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Based on the above, the Board finds the August 2013 VA examination inadequate to adjudicate the issues of bilateral hearing loss and tinnitus on appeal.  Here, the VA examiner's rationale focused on the absence of hearing loss in the Veteran's STRs without further discussion, to include explaining the effects of the Veteran's in-service noise exposure.  Additionally, it is unclear whether the examiner had access to all of the Veteran's STRs, as the examination report does not address the Veteran's May 1967 complaint and treatment of bilateral ear pain and tinnitus.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  As such, the Board finds that a new VA examination is required to address the Veteran's claims for bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss and tinnitus disability.  The claims file and this Remand should be made accessible to the examiner for review.  All indicated studies, including audiometric testing and speech discrimination testing, must be accomplished.  Additionally, the examiner should consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  

The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's service?  

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is etiologically related to the Veteran's service?

In rendering the requested opinions, the examiner should consider: (1) the May 1967 complaint and treatment of bilateral ear pain and tinnitus in the Veteran's STRs; and (2) whether noise exposure from the Veteran's in-service occupational duties caused these conditions post-service.  The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


